                                             UNITED STATES DISTRICT COURT
                                                 DISTRICT OF MONTANA BUTTE DIVISION

 UNITED STATES OF AMERICA                                                                 JUDGMENT IN A CRIMINAL CASE

 V.
                                                                                          Case Number: CR 18-23-BU-DLC-l
 JAMIE BROCK GRUBB                                                                        USM Number: 10736-046
                                                                                          John Rhodes
                                                                                          Defendant's Attorney



THE DEFENDANT:                                                                                                                       fAv
 [81   pleaded guilty to count( s)                                     2 throu1>h 8, 9, 10, and 11 of the Indictment              - .. ./. 6 2p,,,
       pleaded nolo contendere to count(s) which was                                                                             Dis{'-~- /J s
 •     accented bv the court                                                                                                     ,¼· tic1 · C
                                                                                                                                  ISs-   Or A... ' OlJl'f.e
       was found guilty on count(s) after a plea of not                                                                                   D;i,,- ·~ll!Ja
 •
                                                                                                                                         -,J
                                                                                                                                                 is,011
       uuil"'

The defendant is adjudicated guilty of these offenses:
 Title & Section / Natnre of Offense                                                                             Offense Ended                 Conni
 18 U.S.C.   § 2252(a)(2),   (b)(l) - Distribution   Of Child Pornography                                        07/31/2017                    2
 18 U.S.C.   § 2252(a)(2),   (b)(l) -Distribution    Of Child Pornography                                        07/31/2017                    3
 18 U.S.C.   § 2252(a)(2),   (b)(l)- Distribution    Of Child Pornography                                        07/31/2017                    4
 18 U.S.C.   § 2252(a)(2),   (b)(l) - Distribution   Of Child Pornography                                        07/31/2017                    5
 18 U.S.C.   § 2252(a)(2),   (b)(l)-Distribution     Of Child Pornography                                        07/31/2017                    6

The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)
 [81   Counl(s) I, 12, 13, and 14            D is        [81 are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.




                                                                            Dana L. Christensen, Chief Jud~e
                                                                            United States District Court
                                                                            Nwne and Title of Judge

                                                                            May I 6, ,.,2.,,_0-'.cl9'-----~ _____
                                                                            Date
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                Judgment - Page 2 of 9

DEFENDANT:                   JAMIE BROCK GRUBB
CASE NUMBER:                  CR 18-23-BU-DLC-l

                                    ADDITIONAL COUNTS OF CONVICTION

Title & Section / Nature of Offense                                                         Offense Ended       Count
18 U.S.C.   § 2252(a)(2), (b)(I)- Distribution Of Child Pornography                         07/31/2017          7
18 U.S.C.   § 2252(a)(2), (b)(l)- Distribution Of Child Pornography                         07/31/2017          8
18 U.S.C.   § 2252(a)(l), (b)(l)-Transportation Of Child Pornography                        07/31/2017          9
18 U.S.C.   § 2261A(2)(A), 18 U.S.C. § 226l(b) - Cyberstalking                              07/31/2017          10
18 U.S.C.   § 251 l(l)(a), (4)(a) - Interception Of Wire, Oral & Electronic Communication   07/31/2017          11
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                              Judgment -- Page 3 of 9

DEFENDANT:                  JAMIE BROCK GRUBB
CASE NUMBER:                 CR 18-23-BU-DLC-1

                                                       IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

192 months as to Counts 2 through 8, 192 months as to Count 9, 60 months as to Count 10, and 60 months as to Count II, all to run
concurrently.

 C8:I   The court makes the following recommendations to the Bureau of Prisons:
         Defendant shall be placed at the Bureau of Prisons' FCI Englewood facility or another facility closest to Defendant's family
         in Bozeman, MT. In no event should Defendant be placed at any facility within the state of Ariwna, as that is where the
         victim in this case resides.



 C8:I   The defendant is remanded to the custody of the United States Marshal.
 D      The defendant shall surrender to the United States Marshal for this district:


           D     at                                  D       a.m.      D     p.m.       on

           D     as notified by the United States Marshal.

 D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           D     before 2 p.m. on
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.



                                                                RETURN
I have executed this judgment as follows:


         Defendant delivered on                     _ _ _ _ _ to


at _ _ _ _ _ _ _ _ _ _ _ _~ with a certified copy of this judgment.




                                                                       UNITED STATES MARSHAi.

                                                                       By:
                                                                       DEPUTY UNITED STATES MARSHAL
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                             Judgment -- Page 4 of9


DEFENDANT:                JAMIE BROCK GRUBB
CASE NUMBER:               CR 18-23-BU-DLC-l

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 20 years on Counts 2 through 8, 20
years on Count 9, 3 years on Count 10, and 3 years on Count 11, all to run concurrently.

                                            MANDATORY CONDITIONS

 I.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           D     The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. ( check if applicable)
 4.   D    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
           ofrestitution. (check if applicable)
 5.   0    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   0    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   D    You must participate in an approved program for domestic violence. (check     if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                               Judgment -- Page 5 of 9

DEFENDANT:                 JAMIE BROCK GRUBB
CASE NUMBER:                CR 18-23-BU-DLC-l

                               STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. lfnotifying the probation officer at least IO
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. lfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at https://www.mtp.uscourts.gov/post-conviction-supervision.


 Defendant's Signature                                                                             Date
 AO 2458 (Rev. TXN 2/18) Judgment in a Criminal Case                                            Judgment -- Page 6 of9

DEFENDANT:                JAMIE BROCK GRUBB
CASE NUMBER:               CR 18-23-BU-DLC-l

                                SPECIAL CONDITIONS OF SUPERVISION
I.      The defendant shall have no contact with victim(s) in the instant offense.

2.      The defendant shall not be allowed to do the following without prior written approval of United States
        Probation: knowingly reside in the home, residence, or be in the company of any child under the age of
        18, with the exception of their own children; go to or loiter within I 00 yards of school yards, parks,
        playgrounds, arcades, or other places primarily used by children under the age of 18.

3.      The defendant shall not possess camera phones or electronic devices that could be used for covert
        photography without the prior written approval of the United States Probation Office.

4.      The defendant shall submit their person, and any property, residence, place of employment, vehicle,
        papers, computers (as defined in 18 U.S.C. § I 030( e)(l )), other electronic communications or data storage
        devices or media, to which the defendant has access, to a search at a reasonable time and a reasonable
        manner, with or without a warrant, by the United States Probation Office, or by any law enforcement
        officers upon the express direction of the United States Probation Office, with reasonable suspicion
        concerning a violation of a condition of supervision or unlawful conduct by the defendant. Failure to
        submit to search may be grounds for revocation. The defendant shall warn any other occupants, adults,
        and minors that the premises may be subject to searches pursuant to this condition. The defendant shall
        allow seizure of suspected contraband for further examination.

5.      The defendant may own or possess only one device approved by the United States Probation Office that
        has access to online services. If that device is not a phone, the defendant may also possess one mobile
        phone that has no online capability or camera. The defendant shall notify the probation officer of the
        device(s) prior to initial use. The defendant shall not own, possess, or use any additional devices without
        the prior written approval of the probation officer. The defendant's approved devices shall be capable of
        being monitored and compatible with monitoring hardware, software, or other technology approved by
        the probation office. The defendant shall allow the probation officer to make unannounced examinations
        of all computer, hardware, and software, which may include the retrieval and copying of all data from
        defendant's computer. The defendant shall allow the probation officer to install software to restrict the
        defendant's computer access or to monitor the defendant's computer access. The defendant shall pay the
        cost of monitoring, as directed by the United States Probation Office. The defendant shall not use any
        computer device to access sexually explicit materials as defined in these conditions nor to contact minors
        or gather information about a minor. The defendant shall not possess encryption or steganography
        software. The defendant shall provide records of all passwords, Internet service, and user identifications
        (both past and present) to the probation officer and immediately report changes. The defendant shall sign
        releases to allow the probation officer to access phone, wireless, Internet, and utility records.

6.      You must not work in any type of employment without the prior approval of the probation officer.

7.      The defendant shall pay restitution in the amount of$50,000. The defendant is to make payments at a rate
        of $500 per month, or as otherwise directed by United States Probation. Payment shall be made to the
        Clerk, United States District Court, P.O. Box 8537, Missoula, MT 59807, and shall be disbursed to the
        victim at the address provided to the Clerk of Court.

8.      The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit
        conduct as defined in 18 U.S.C. § 2256(2)(A), if the materials, taken as a whole, are primarily designed
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                              Judgment -- Page 7 of 9

DEFENDANT:                JAMIE BROCK GRUBB
CASE NUMBER:               CR 18-23-BU-DLC-1

        to arouse sexual desire, unless otherwise approved by the supervising probation officer in conjunction
        with defendant's sex offender treatment provider. This condition applies to written stories, visual, auditory,
        telephonic, or electronic media, computer programs or services, and any visual depiction as defined in 18
        U.S.C. § 2256(5). The defendant shall not knowingly patronize any place where sexually explicit material
        or entertainment is the primary item of sale, such as adult bookstores, clubs, or Internet sites, unless
        otherwise approved by the supervising probation officer in conjunction with defendant's sex offender
        treatment provider. The defendant shall not utilize 900 or adult telephone numbers or any other sex-related
        numbers, or on-line chat rooms that are devoted to the discussion or exchange of sexually explicit
        materials as defined above.

9.      The defendant shall enter and successfully complete a sex offender treatment program. The defendant is
        to enter a program designated by, and until released by, the United States Probation Office. The defendant
        is to pay all or part of the costs of treatment as directed by United States Probation Office.

I 0.    The defendant shall participate in and successfully complete a program of substance abuse treatment as
        approved by the United States Probation Office, until the defendant is released from the program by the
        probation officer. The defendant is to pay part or all of the cost of this treatment, as directed by the United
        States Probation Office.

11.     The defendant shall abstain from the consumption of alcohol and shall not enter establishments where
        alcohol is the primary item of sale.

12.     The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests,
        not more than 365 breathalyzer tests, and not more than 36 sweat patch applications annually during the
        period of supervision. The defendant shall pay all or part of the costs of testing as directed by the United
        States Probation Office.

13.     The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic
        marijuana, kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for
        human consumption, for the purpose of altering the defendant's mental or physical state.

14.     The defendant shall submit to not more than six polygraph examinations per year as directed by United
        States Probation to assist in treatment, planning, and case monitoring. The defendant maintains the Fifth
        Amendment rights during polygraph examinations and may refuse to answer any incriminating questions.
        The defendant is to pay all or part of the cost of the examinations as directed by United States Probation
        Office.

15.     The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a
        medical marijuana card or prescription.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                      Judgment-· Page 8 of9

DEFENDANT:                    JAMIE BROCK GRUBB
CASE NUMBER:                   CR I 8-23-BU-DLC-l

                                         CRIMINAL MONETARY PENAL TIES
     The defendant must a the total criminal monetar enalties under the schedule of a ments on Sheet 6.
                                    Assessment     JVT A Assessment*                     Fine                                       Restitution
 TOTALS                               $1,000.00                                          $.00                                       $50,000.00

           •               The determination of restitution is deferred until
                           (A0245C) will be entered after such determination.
                                                                               An Amended Judgment in a Criminal Case

                           The defendant must make restitution (including community restitution) to the following payees in the
                           amount listed below.

          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
          § 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution of$50,000.00 to:

         the victim in this case, S.H.

Owing to the Defendant's indigence, the Court is not ordering payment of the $5,000 additional special assessment provided by 18
U.S.C. § 3014.


 O      Restitution amount ordered pursuant to plea agreement $
 O     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 l 2(g).
 IZI   The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       IZI the interest requirement is waived for the        O fine                            IZJ restitution
       O the interest requirement for the                    O fine                            O restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A 110, 110A, and 113A of Title 18 for offenses committed on or afler
September 13, 1994, but before April 23, 1996.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                          Judgment -- Page 9 of9

DEFENDANT:                      JAMIE BROCK GRUBB
CASE NUMBER:                    CR 18-23-BU-DLC-1

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      C8:J   Lump sum payments of$ 1,000 due immediately, balance due

        D      not later than                                    , or

        C8:J   in accordance with          •      C,         •          D,      D       E,or        lZI    F below; or

 B      D      Payment to begin immediately (may be combined with               D       C,          D      D,or               •       F below); or

 C      D      Payment in equal ____________ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
               _ _ _ _ _ _ (e.g., month, or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment;
               or

 D      D      Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
               _______ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment to a term of supervision; or

 E      D      Payment during the term of supervised release will commence within       _.          (e.g., 30 or 60 days) after release
               from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that
               time; or

 F      lZI    Special instructions regarding the payment of criminal monetary penalties:
               Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per
               quarter, and payment shall be through the Bureau of Prisons' Inmate Financial Responsibility Program.
               Criminal monetary payments shall be made to the Clerk, United States District Court, P.O. Box 8537, Missoula,
               MT 59807.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 D      Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
        Several Amount, and corresponding payee, if appropriate.

        D Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
 D      The defendant shall pay the cost of prosecution.
 D      The defendant shall pay the following court cost(s):
 D      The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) NTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
